Bergstrom, J. This claim was filed on July 21, 1948 for payment of part of the medical expenses incurred by claimant by reason of an accident which occurred on November 24, 1947. The record consists of the Complaint, Departmental Report, Stipulation that Departmental Report shall constitute the record, Claimant’s Waiver of Brief and Respondent’s Waiver of Brief. Departmental Report and statements attached thereto show that claimant was injured in an automobile accident on November 24, 1947, while driving from his headquarters in Peoria, on an assignment for the Illinois Public Aid Commission, to Vermilion County, Illinois. The highway was ice-covered, and an approaching car skidded across the road into the path of claimant’s car. He injured his left knee to such an extent that it was necessary for him to be hospitalized and under medical care for some time. He was paid full salary while under disability, covering the period from November 24, 1947 to March 1, 1948, and no claim is made for temporary total disability. From the evidence, we find that the accident arose out of and in the course of claimant’s employment, and that the claim was made and complaint filed in apt time to satisfy the jurisdictional requirements, of the Workmen’s Compensation Act, and that the medical expenses incurred were authorized by the Illinois Public Aid Commission. Claimant paid Dr. Edward J. McNulty $4.77 for first aid treatment and $5.75 to Stensel’s Funeral Home for one pair of crutches and one cane. The invoice of St. Francis Hospital, Peoria, Illinois, amounted to $249.10, of which $134.00 was paid by the Illinois Mutual Casualty Company, leaving a balance of $115.10 unpaid; and the invoice of Dr. Hugh E. Cooper, Peoria, Illinois, amounted to $169.00, of which $30.00 was paid by the Illinois Mutual Casualty Company, leaving the unpaid balance $139.00; all of which amounts we find are reasonable' and fair. An award is therefore made to claimant, Daniel L. Murphy, in the sum of $264.62; $115.10 of this sum for the use of St. Francis Hospital, Peoria, Illinois, and $139.00 of this sum for the use of Dr. Hugh E. Cooper, Peoria, Illinois; and direct' that this award shall be paid out of the funds of the Hlinois Public Aid Commission deposited with the State Treasurer, pursuant to the provisions of Par. 181 (a), Chap. 127, Illinois Revised Statutes. This award is subject to the approval of the Governor as provided in Section 3. of “An Act concerning the payment of compensation■ awards to State employees.”